Exhibit 23.2 Consent of Independent Registered Public Accounting Firm - KPMG LLP The Board of Directors Platinum Underwriters Holdings, Ltd. We consent to the incorporation by reference in the registration statements (Nos. 333-104257, 333-133521 and 333-166368) on Form S-8 of Platinum Underwriters Holdings, Ltd and subsidiaries of our report datedFebruary26, 2009, with respect to the consolidated statements of operations and comprehensive income, shareholders’ equity and cash flows for year ended December31, 2008, and all related financial statement schedules. /s/ KPMG LLP New York, New York February 18, 2011
